Name: 84/18/EEC: Commission Decision of 22 December 1983 amending Decision 81/713/EEC as regards the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agri-foodstuffs
 Date Published: 1984-01-21

 Avis juridique important|31984D001884/18/EEC: Commission Decision of 22 December 1983 amending Decision 81/713/EEC as regards the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community Official Journal L 018 , 21/01/1984 P. 0040 - 0042*****COMMISSION DECISION of 22 December 1983 amending Decision 81/713/EEC as regards the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community (84/18/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Brazil approved for the purpose of importing fresh meat into the Community was drawn up initially by Commission Decision 81/713/EEC (3), as last amended by Decision 83/469/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to enter or maintain certain of those establishments on the said list and to limit or withdraw, for reasons of hygiene, Community approval of some other establishments; Whereas, for the last-mentioned establishments, it is necessary for reasons of hygiene to take special measures regarding entry into the Community of meat which has been produced or stored therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of meat originating in these establishments and, on the other hand, to require a special reference in the public health certificate concerning the date before which this meat has been produced; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/713/EEC is hereby replaced by the Annex to this Decision. However: (a) fresh meat from establishments SIF 5, 449, 1945 and 2023 which appeared on the previous list, the approval of which is withdrawn, may be introduced into the territory of the Community until 15 February 1984; (b) the health certificate accompanying fresh meat sent from the establishments referred to at point (a) as from 1 January 1984 must bear the reference 'fresh meat obtained before 1 January 1984'; (c) fresh meat from the establishments authorized to appear until 30 June 1984 on the annexed list may be introduced into the territory of the Community until 15 August 1984; (d) the health certificate accompanying fresh meat sent from the establishments referred to at point (c) as from 1 July 1984 must bear the reference 'fresh meat obtained before 1 July 1984'. Article 2 This Decision shall apply from 1 January 1984. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 257, 10. 9. 1981, p. 28. (4) OJ No L 259, 20. 9. 1983, p. 25. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2 // // // Establishment No (SIF) // Address // 1,2 // // I. BOVINE MEAT // A. Slaughterhouses and cutting premises // 1.2 // // // 6 // Frigor £fico Mouran AraÃ §atuba SA, AraÃ §atuba, SÃ £o Paulo // 7 // Swift Armour SA - IndÃ ºstria e ComÃ ©rcio, Santana do Livramento, Rio Grande do Sul // 76 // SA Frigor £fico Anglo, Barretos, SÃ £o Paulo // 196 // Frigor £fico Bordon SA, Presidente Prudente, SÃ £o Paulo // 226 // Frigor £fico Bordon SA, BagÃ ©, Rio Grande do Sul // 232 // Cooperativa Industrial Regional de Carnes e Derivados Ltda, BagÃ ©, Rio Grande do Sul // 337 // Frigor £fico Bertin Ltda, Lins, SÃ £o Paulo // 385 // Frigor £fico Mouran SA, Andradina, SÃ £o Paulo // 451 // Frigor £fico Vale de TietÃ ª SA, JosÃ © BonifÃ ¡cio, SÃ £o Paulo // 458 // Frigor £fico UniÃ £o SA, Presidente EpitÃ ¡cio, SÃ £o Paulo // 506 // Frisa - Frigor £fico Rio Doce SA, Colatina, Espirito Santo // 592 // Frigor £fico Central Ltda, Paranavai, ParanÃ ¡ // 716 // FrigobrÃ ¡s - Companhia Brasileira de Frigor £ficos, Toledo, ParanÃ ¡ // 760 (1) // Cooperativa Regional Castilhense de Carnes e Derivados Ltda, Julio de Castilhos, Rio Grande do Sul // 761 // Frigor £fico Vacariense SA, IndÃ ºstria e ComÃ ©rcio, Vacaria, Rio Grande do Sul // 813 // Frigor £fico Omega Ltda, Uberlandia, Minas Gerais // 834 // Frigor £fico Kaiowa SA, Presidente Venceslau, SÃ £o Paulo // 876 // Cia Peteffi de Alimentos, Caxias do Sul, Rio Grande do Sul // 906 (1) // Cooperativa AgropecuÃ ¡ria Vale do Rio Doce Ltda, Governador Valadares, Minas Gerais // 954 // Cossisa Frigor £fico SA, Sete Lagoas, Minas Gerais // 1602 // Bon Beef IndÃ ºstria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo // 1651 // Frigor £fico Extremo Sul SA, Pelotas, Rio Grande do Sul // 1676 // Swift Armour IndÃ ºstria e ComÃ ©rcio SA, Uberlandia, Minas Gerais // 1926 // Frigor £fico Anselmi SA - IndÃ ºstria de Carnes, Derivados e Conservas, Pelotas, Rio Grande do Sul // 2007 // Cooperativa Rural Alegretense Ltda, Alegrete, Rio Grande do Sul // 2051 // Frinasa - Frigor £fico Nanuque SA, Nanuque, Minas Gerais // 2161 // Frigor £fico Dias SA - Frigobras SA, JanaÃ ºba, Minas Gerais // 1,2 // (1) Until 30 June 1984. B. Cutting premises // 1.2 // // // 1 // Comabra-Cia de Alimentos do Brasil SA, Osasco, SÃ £o Paulo // 30 // SA Frigor £fico Anglo, Pelotas, Rio Grande do Sul // // // // Establishment No (SIF) // Address // 1,2 // // II. HORSEMEAT Slaughterhouses and cutting premises // 1.2 // // // 3 // Frigor £fico Yukijirushi do ParanÃ ¡ SA, Curitiba, ParanÃ ¡ // 55 // Martini Meat SA - ComÃ ©rcio, ImportaÃ §Ã £o e ExportaÃ §Ã £o de Carnes, Apucarana, ParanÃ ¡ // 396 // Mafisa - Matadouro e Frigor £fico Industrial SA, Senhor do Bonfim, Bahia // 733 // IndÃ ºstria e ComÃ ©rcio Sonva SA, Pelotas, Rio Grande do Sul // 924 // Mafisa - Matadouro e Frigor £fico Industrial SA, Belo Jardim, Pernambuco // 1803 // Fava - Industrial de Alimentos Ltda, Araguari, Minas Gerais // 2168 // Matadouro Itaobim SA - Maisa, Itaobim, Minas Gerais // 1,2 // III. COLDSTORES // 1.2 // // // 63 // Friozen - Armazens Frigor £ficos Ltda, Jandira, SÃ £o Paulo // 71 // Frigor £fico Rio Doce SA, Niteroi, Rio de Janeiro // 72 // Cefri - Centrais de Estocagem Frigorificada Ltd, Mairinque, SÃ £o Paulo // 78 // Interfrio SA Comercial e Industrial, Pelotas, Rio Grande do Sul // 216 // Arfrio SA - Armazens Gerais Frigor £ficos, Barueri, SÃ £o Paulo // 250 // Cetrim, Uberlandia, Minas Gerais // 251 // Refrio Armazens Gerais Frigor £ficos Ltda, Itap. da Serra, SÃ £o Paulo // 324 // Entreposto Frigor £fico JoÃ £o Mascarenhas, Rio Grande, Rio Grande do Sul // 535 // Matadouro e Frigor £fico Industrial SA - Mafisa, Recife, Pernambuco // 785 // Frigobras, Paranagua, ParanÃ ¡ // 933 // Companhia Brasileira de Armazenamento - Cibrazem, Rio de Janeiro // 966 // C. Sola, ComÃ ©rcio e ExportaÃ §Ã £o SA, TrÃ ªs Rios, Rio de Janeiro // 1075 // CGA Companhia Geral de Armazenagem, Santos, SÃ £o Paulo // 1127 // Companhia Brasileira de Armazenamento - Cibrazem, Curitiba, ParanÃ ¡ // 1148 // IndÃ ºstria e ComÃ ©rcio Sonva SA, Pelotas, Rio Grande do Sul // 1597 // Companhia Estadual de Silos e Armazens - Cesa, Caxias do Sul, Rio Grande do Sul // 1599 // Martini Meat SA - ComÃ ©rcio, ImportaÃ §Ã £o de Carnes, Paranagua, ParanÃ ¡ // 1632 // Juncao Armazenagem ComÃ ©rcio e ExportaÃ §Ã £o Ltda, Rio Grande, Rio Grande do Sul // 1660 // Frigor £fico Mouran AraÃ §atuba SA, Santos, SÃ £o Paulo // 1958 // Avante SA Productos Alimenticios, Santos, SÃ £o Paulo // 2176 // Frimorite Frigor £fico Ltda, SÃ £o GonÃ §alo, Rio de Janeiro // 2248 // Armazen Frigor £fico Coronel Augusto A. LeitÃ £o - Cibrazem, Canoas, Rio Grande do Sul // 2427 // Cesca, Itajai, Santa Catarina // 2608 // Companhia Estadual de Silos e Armazens - Cesa, CapÃ £o do LeÃ £o, Rio Grande do Sul // //